Citation Nr: 9933192	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1982 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Pittsburgh, Pennsylvania RO, which granted service connection 
for lumbosacral strain, evaluated as noncompensable, 
effective in April 1991.  By rating action in September 1993, 
the rating for lumbosacral strain was increased to 20 
percent, effective in April 1991, and the appeal was 
continued.  This case was before the Board in July 1996 and 
March 1999 when it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's lumbosacral strain is manifested by not 
more than moderate limitation of motion without significant 
pain; there are no objective manifestations of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or some of the above with abnormal mobility of 
forced motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in October 1990 note that the 
veteran injured his back while loading tents onto a truck.  
The veteran indicated that he fell on a tent pole, injuring 
his lower back.  Examination revealed tenderness over the 
sacroiliac joint and range of motion within normal limits.  
Assessment was low back pain.  An August 1991 discharge 
examination report notes the veteran's history of treatment 
for a back injury from October 1990 to December 1990.  No 
current findings of a low back disability were noted.

In an October 1991 letter, Theodore L. Yarboro, M.D., the 
veteran's private physician, noted that he evaluated the 
veteran for back pain in August 1991.  The veteran indicated 
that he had experienced problems with his back for several 
months.  Upon examination, the veteran experienced tightness 
in his back when attempting straight leg raising to 60 
degrees.  Assessment was back strain.

A December 1991 VA examination report notes the veteran's 
complaints of pain and stiffness in the low back.  The 
veteran indicated that he had lost a week of work in the past 
year due to his back problems.  No specific ranges of motion 
were given; however, the examiner noted that on forward 
flexion the fingertips were twelve inches from the floor.  
There was tenderness to pressure elicited in both iliolumbar 
regions, right more than left.  Deep tendon reflexes were 
active and symmetrical.  No gross sensory deficit was noted.  
X-rays revealed a normal back.  Diagnosis was chronic low 
back pain syndrome.

A March 1992 rating decision granted service connection for 
lumbosacral strain and assigned a noncompensable rating, 
effective April 1991.  In April 1992, communication was 
received from the veteran that was construed by the RO as 
expressing disagreement with the assigned rating.  

The veteran testified during a September 1992 personal 
hearing that because of his low back disability, he cannot 
"pick up stuff heavier than like 15 pounds."  He further 
testified that he "can't do a lot of driving because of the 
fact [he] can't stand to sit for long periods of time."  He 
stated that he can only "sit for a good maybe 15 minutes or 
so" and cannot stand for a long period of time either.  The 
veteran further stated that he "can go maybe five or six 
blocks walking" before feeling pain in his back.  He 
testified that he has muscle spasms "four or five times a 
week."  In addition, the veteran indicated that he has 
missed about three weeks of work due to his back disability.

VA outpatient treatment records dated in 1992 note that the 
veteran was seen on several occasions with complaints of low 
back pain.  A June 1992 treatment record notes that the 
veteran was seen with complaints of severe back pain 
precipitated by lifting.  Diagnosis was probable 
musculoskeletal back pain.  A September 1992 treatment report 
notes the veteran's complaints of intermittent low back pain 
not related to activity.  Examination revealed moderate 
paraspinal muscle spasms, 70 degrees of flexion and 10 
degrees of extension.  X-rays revealed a normal lumbar spine.  
The veteran was referred to physical therapy.

After reviewing the aforementioned evidence, the RO increased 
the rating for the veteran's lumbosacral strain from 0 
percent to 20 percent, effective April 1991.  The veteran 
continued his appeal.

A May 1994 VA examination report notes the veteran's 
complaints of chronic low back pain.  He indicated that the 
pain increases with bending, standing, driving and walking.  
He further indicated that he wears a back brace at all times.  
Upon examination, there was tenderness upon percussion of the 
spinous process of the lumbar spine and the paravertebral 
muscles.  There were no postural abnormalities; there was no 
fixed deformity.  The musculature of the back was tender.  
Range of motion with discomfort was: forward flexion limited 
to 45 degrees; dorsiflexion limited to 10 degrees; left 
lateral flexion of 30 degrees; right lateral flexion of 40 
degrees; rotation to the right of 30 degrees; and rotation to 
the left of 45 degrees.  Muscle tone and deep tendon reflexes 
were normal.  No sensory deficits were noted.  Assessment was 
chronic low back strain secondary to a back injury, presently 
under treatment, and symptomatic.  The examiner indicated 
that he did not review the veteran's treatment records as a 
part of the examination.

Pursuant to the Board's July 1996 Remand, the RO obtained VA 
treatment records dated in 1992, 1993 and 1995.  These 
treatment records note that the veteran was seen on several 
occasions with complaints of low back pain.  Specifically, a 
December 1992 treatment report notes that the veteran had an 
"exacerbation" of his low back pain for two and a half 
months.  He was to continue with physical therapy.  A January 
1993 treatment report notes that the veteran used a back 
brace and a cane.  The veteran also had physical therapy two 
times a week.  A May 1995 treatment report notes the 
veteran's complaints of increasing pain in his low back that 
is worse with bending or lifting.  The veteran indicated that 
the pain radiates to the sides of the thighs with occasional 
numbness.  He further indicated that at one time he used a 
cane and brace, but had little relief.  Upon examination, the 
veteran was ambulatory with no problems and no assistive 
devices needed.  Ranges of motion were noted to be "still 
good."  There was some pain on pressure over the lower 
lumbar spinous processes.  Deep tendon reflexes were 2+ and 
sensation to touch and pinprick was intact.  X-rays were 
normal except for a finding of very minimal scoliosis.  
Impression was chronic low back strain.  

A February 1997 VA examination report notes the veteran's 
complaints of intermittent low back pain.  The veteran 
described the pain to be in a band-like distribution across 
his low back, extending into his buttocks.  He stated that he 
occasionally has a feeling of tightness and numbness in his 
left anterior thigh, but is able to stretch and walk off the 
numbness when it occurs.  The veteran further stated that his 
low back pain is sporadic and unpredictable, but is generally 
brought on and exacerbated by heavy lifting.  In addition, 
the veteran stated that the pain is occasionally excruciating 
and severe to the point that he is immobilized in bed.  The 
veteran noted that he is currently employed as a maintenance 
worker, but has not worked in five months because of his back 
disability.  Upon examination, the veteran was in no acute 
distress.  Gait was normal.  The veteran had normal heel and 
toe walk.  Mild tenderness was noted over the sacroiliac 
joint bilaterally.  Lumbar spine range of motion with minimal 
pain was: forward flexion of 80 degrees; extension of 40 
degrees; left and right lateral bending of 40 degrees; and 
left and right lateral rotation of 20 degrees.  No palpable 
paralumbar paraspinous spasm was noted.  There were negative 
root tension signs bilaterally.  Motor functions were 5/5 in 
all groups in both lower extremities.  Deep tendon reflexes 
were 2+ and symmetrical at the ankles and knees.  X-rays 
revealed a normal lumbar spine.  Assessment was chronic, 
intermittent, myofascial low back pain.  The examiner noted 
that there were no objective findings of other pathology 
except chronic intermittent mechanical back pain.  The 
examiner further noted that this intermittent mechanical back 
pain "can be severely disabling when it occurs according to 
the patient's description, but at the time of this 
examination he is essentially asymptomatic."  The examiner 
indicated that the veteran's c-file was not made available 
for review as a part of the examination.  In an October 1998 
addendum, the examiner noted that he had reviewed the 
veteran's c-file subsequent to the February 1997 examination 
and his "assessment of chronic intermittent myofascial low 
back pain subsequent to blunt trauma while on active duty is 
still relevant."

Pursuant to the Board's March 1999 Remand, the veteran was 
scheduled for a VA orthopedic examination in May 1999.  The 
examination report notes the veteran's history of back injury 
in October 1990.  The examination report also notes the 
veteran's complaints of an intermittent, dull, achy pain 
localized diffusely about the lumbosacral region and 
radiating out in a band-like manner.  The veteran 
characterized the pain as "moderate to severe."  He indicated 
that the pain was exacerbated by lots of moving around, 
lifting, or sleeping in a bad bed.  The veteran also 
complained of leg pain, and stated that it was related to his 
back pain.  He denied any numbness, paresthesia or weakness.  
He stated that his back symptoms have remained the same since 
service.  Upon examination, gait was steady and well 
balanced.  The veteran could walk on heels and toes, squat 
and tandem walk without difficulty.  Examination of the back 
revealed a normal lumbar lordosis with no objective 
paravertebral spasticity, rigidity or trigger points.  There 
was no evidence of a list of pelvic obliquity.  The spinous 
processes were nontender to palpation.  There was no 
tenderness about the posterior spinal musculature in the 
lumbar region to pressure.  There was no flank tenderness.  
Active range of motion demonstrated forward flexion to 95 
degrees and extension to 10 degrees; both maneuvers elicited 
complaints of pain, with extension more painful than flexion.  
Side bending was present to 30 degrees bilaterally and 
rotation was present to 40 degrees bilaterally; the veteran 
reported slight pain on these maneuvers.  Spinal rhythm was 
fluid.  While seated, the veteran could extend his knees to 
90 degrees without withdrawing or arching his back.  Straight 
leg raising was negative while sitting and lying for 
radicular leg symptoms.  Neurologic examination was within 
normal limits.  X-rays of the lumbar spine revealed minimal 
osteoarthritis of the lower lumbar facet joints.  There was 
no evidence of spondylolysis, spondylolisthesis, or bony 
destructive lesions.  The examiner stated that x-rays of the 
lumbar spine "appeared normal."  Impression included: 
resolved lumbar strain from October 1990; and subjective 
complaints of mechanical back pain with fluid range of motion 
and no objective evidence of nerve root tension or 
compression signs.  The examiner stated that the veteran 

appears to have no permanent impairment 
as a direct result of the lumbar strain 
of October 1990.  His current symptoms 
are subjective in nature.  He sustained a 
lumbar strain, which would have resolved.  
There are no objective findings to 
support his subjective complaints.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
However, on the basis of all examination reports and 
treatment records obtained by VA, the Board finds that an 
increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The appellant's back disability is rated as 20 percent 
disabling under Diagnostic Code 5295, lumbosacral strain.  
Under the applicable criteria, disability with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Severe disability with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In the alternative, Diagnostic Code 5292 provides a 20 
percent rating for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5289 provides 
a 40 percent evaluation for ankylosis of the lumbar spine 
when in a favorable position and 50 percent when in an 
unfavorable position.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion, however, there 
is no evidence of listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
loss of lateral motion.  VA examinations in 1997 and 1999 
found that the veteran had a normal gait.  The Board finds, 
therefore, that the criteria for a rating in excess of 20 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran does not demonstrate 
severe limitation of motion.  Clearly, however, the veteran 
does have motion of the spine in all directions and there is 
no ankylosis of the lumbar spine, either favorable or 
unfavorable.  The examinations of record do not provide a 
basis for a rating in excess of 20 percent under Codes 5292 
or 5289.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has expressed guidance concerning the 
rating of musculoskeletal disorders in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
the case at hand, however, any functional impairment due to 
pain is contemplated by the current evaluation.  38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295.  In 
concluding that the veteran is not entitled to a higher 
rating for a back disorder, the Board is cognizant of his 
complaints of pain.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain due to the 
service-connected low back disability has not been 
objectively verified upon examination.  In other words, the 
pain complaints were not supported by adequate pathology as 
set forth in § 4.40.  A 1997 VA examination report notes that 
at the time of the examination, the veteran was essentially 
asymptomatic.  In a 1999 VA examination report, the examiner 
stated that there were no objective findings to support the 
veteran's subjective complaints of pain.  Therefore, the 
evidence of record is negative for any objective showing of 
significant increased functional impairment due to those 
reports of pain other than that contemplated by the current 
rating.  Even at its worst, the veteran's low back disability 
would not warrant a rating in excess of 20 percent.  

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his lumbosacral strain, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.

In addition, the Board notes that there is nothing in the 
record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321.  To warrant 
extraschedular evaluation, the evidence must show that 
application of the rating schedule is impracticable.  Id.  
Here, there is no evidence of frequent hospitalization.  In 
addition, although the veteran has indicated that he missed 
work due to his back disability, he has submitted no medical 
evidence supporting a marked interference with employment 
beyond that contemplated by the rating currently in effect.  
Therefore, the Board concludes that the preponderance of the 
evidence is against an increased rating for lumbosacral 
strain.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

